DETAILED ACTION
This office action is responsive to the RCE filed February 1, 2021.  The application contains claims 21-25, 27, 29-35, 37, 39 and 40, all examined and rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27 and 37 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

	These claims recite “wherein the first tradeable game object is an avatar.” As pointed out in the previous Office Action, this limitation does not appear to be supported. While the specification does discuss tradable objects and avatars, they are discussed as parts of separate embodiments.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-25, 30-35 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Heron, U.S. Patent Application Publication #2007/0005704, filed June 10, 2005 in view of Blayer, U.S. Patent Application Publication #2015/0050993, filed August 13, 2013 further in view of Watson, U.S. Patent Application Publication #2009/0125412 published May 14, 2009
With regard to Independent Claim 21,
Heron teaches a device comprising a memory storing a text and multimedia messaging software application and a processor configured to execute the text ... messaging software application (see e.g., Fig. 2, showing processor, memory and software ("modules"))
	Heron further teaches initiate a message exchange session with a remote device, in response to a request received from a first user of the device, the message exchange session displaying a user interface for exchanging text ... messages within a plurality of chat bubbles. See e.g., Fig. 9 (showing two users (one a "device" one on a "remote device") exchanging messages on a user interface for exchanging text and multimedia messages within a plurality of chat bubbles).
	Heron further teaches provide a plurality of games ... for selection by the first user to be played by the first user with a second user of the remote device during the message exchange session and within the user interface. See e.g., Fig. 8, (showing list of a plurality of games for selection by a first user to play with other users including a second user of a remote device.) See also [0076], (discussing fig. 8 in detail).
	Heron further teaches receive a selection of the ... game by the first user and in response to receiving the selected ... game, start the selected ... game for playing by the first user. See e.g., Fig. 8, (user selects role playing game), see also [0076], (discussing what happens when role playing game selected.)
	Heron further teaches display [a] first game object within one or more of the plurality of chat bubbles in response to receiv[ing the selection of the game]. See 
	Heron further teaches allow the first user of the device to [play the one of the plurality of games] within the one or more of the plurality of chat bubbles with the second user. See e.g., Fig. 13, [0087], (discussing that a notification is sent to three different users that a "role playing game" has begun and that "at this point, each of the clients ... participates in the instant messaging session...") The examiner notes that role playing games (and many other games) can be played with text only, thus any instant messaging client would allow a user to play those games. Further the examiner notes that "playing a game" is subjective.
	Heron does not explicitly disclose that the application is a text and multimedia application or that the GUI displays text and multimedia (although under a very broad reading of the term "multimedia" the interaction options of Fig. 10 could be considered interaction media which is different from plain text media and thus would be "multimedia" as there are multiple types of media disclosed.)
	Blayer in an analogous art teaches a device comprising a memory storing a text and multimedia messaging software application and a processor configured to execute the text and multimedia messaging software to initiate a message exchange session with a remote device, in response to a request received from a first user of the device, the message exchange session displaying a user interface for exchanging text and multimedia messages within a plurality of chat bubbles. See e.g., Fig. 4, (messages can be exchanged between two devices which include image and messages, thus "multimedia"). See also Fig. 7A.
receive another selection of a first game object of a plurality of game objects by the first user and display the first game object within one or more of the plurality of chat bubbles, in response to the first user selecting the first game object. See e.g., Fig. 7A (showing a game with game object 660 being played between two users.) See also [0025-0027], (user provides a text command ... for example the user can select "3" which would correspond to the column 3 in the game object shown above. The system will then, in response to the user selecting the column 3, update the game object with the player's move filled in. Thus, the user has effectively selected a game object out of a plurality of game objects (they could have selected any of the seven columns) which results in a definitive game state displayed in the messaging system. This updated game state which was selected by the user with their choice of column is a "game object.) The examiner notes the term "game object" is given an extremely broad definition in the specification to encompass any object used to create or play the game.  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Heron with the multimedia game objects of Blayer. One would be motivated to do so to provide visual feedback to a user directly within the chat interface.
	Heron-Blayer do not explicitly disclose that the plurality of games is a "trading game" (although the examiner does note that in many games objects are traded, such as in chess where pieces can be traded with one another the examiner does not consider chess to be a "trading game" within the broadest, reasonable interpretation of the term.)

	Watson teaches a similar device comprising initiate a message exchange session with a remote device, and within the message exchange session, initiate a trading game between users (see generally, Abstract, [0015], [0066], users can, in a messaging system with remote devices, trade and play a game with their cards ("game objects")).
	Watson further teaches receive a selection of [a] trading game by the first user and in response to receiving the selected trading game, start the selected trading game for playing by the first user. (see generally, Abstract, [0015], [0066], users can, in a messaging system with remote devices, trade and play a game with their cards ("game objects")). This necessarily requires somehow being able to "select" the trading game and start it in response, but also see Fig. 2 (specifically showing a menu to start a trading game).
after starting the selected trading game, receive another selection of a first tradable game object of a plurality of tradable game objects by the first user while playing the selected trading game, the first tradeable game object being tradable. See [0074], (user selects a specific card that they wish to trade). The examiner notes that "while playing the selected trading game" is broad, and the examiner is interpreting at least all actions done within the trading game application to be done "while playing the selected trading game."
	Watson further teaches while the user is playing the selected trading game, display the first tradable game object ... in response to the first user selecting the first tradeable game object.  See [0074], (user selects card to trade which is displayed to other user).  See e.g., Fig. 9 (card selected is shown). See e.g., Fig. 11 (card selected by one user is displayed in chat for other user). But see also [0072], (user can select card to see more detail about it (e.g., display it).)
	Watson further teaches while the user is playing the selected trading game, allow the user to play the trading game by trading the first game object with a second game object of a second user within the [messaging session with the remote device of the second user]. [0066], [0067], [0074], (user can trade cards for cards of another user and then play games with those cards).  See also [0075], ("[T]he user 102 is also prompted to enter a message 252 to accompany the trade.")
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Heron-Blayer so that objects could be traded and "trading games" could be played as discussed in Watson. The examiner notes that as Heron-Blayer teaches playing games within a plurality of chat bubbles, a the one or more of the plurality of chat bubbles.  One would be motivated to do so to provide a greater wealth of games and interactive experiences than the minor handful of games that Heron teaches.

With regard to Dependent Claim 22,
	As discussed with regard to Claim 21, Heron-Blayer-Watson teaches all of the limitations.  Heron-Blayer-Watson further teaches wherein the processor is further configured to execute the text and multimedia messaging software application to receive, after displaying the first tradable game object while the first user is playing the selected trading game, the second tradable game object from the remote device and while the first user is playing the selected trading game, display the second tradable game object within the one or more of the plurality of chat bubbles. See e.g., Watson, Figs. 9, 11, [0074], (user picks first game object to trade which is displayed to user then in response system is showing second game object received from second user).

With regard to Dependent Claim 23,
	As discussed with regard to Claim 21, Heron-Blayer-Watson teaches all of the limitations. Heron-Blayer-Watson further teaches wherein the processor is further configured to execute the text and multimedia messaging software application to send a game request to play the selected trading game the remote device using the user interface for exchanging text and multimedia devices. See e.g., Heron, Fig. 10, (showing game request sent), Heron, [0081], (discussing that the launching and interaction of the game can occur before, after or during notifications with the remote device.) The examiner also notes that a "game request" can be as simple as text to another user "hey, do you want to play a game?" which one of ordinary skill in the art would understand that a user of a text messaging application such as taught by Heron or Blayer would be able to send at any time.  See also Watson, [0066], (users can "play a game with their cards")

With regard to Dependent Claim 24,
	As discussed with regard to Claim 21, Heron-Blayer-Watson teaches all of the limitations. Heron-Blayer-Watson further teaches wherein the processor is further configured to execute the text and multimedia messaging software application to receive a game acceptance from the remote device using the user interface for exchanging text and multimedia messages in response to the sending of the game request. See e.g., Heron, Fig. 13, (showing game acceptance), Heron, [0081], (discussing that the launching and interaction of the game can occur before, after or during notifications with the remote device.) The examiner also notes that a "game acceptance" can be as simple as text to another user confirming that they do want to play a game in response to a text such as "hey, do you want to play a game?" which one of ordinary skill in the art would understand that a user of a text messaging application such as taught by Heron or Blayer would be able to send at any time.

With regard to Dependent Claim 25,
	As discussed with regard to Claim 21, Heron-Blayer-Watson teaches all of the limitations. Heron-Blayer-Watson further teaches wherein the processor is further configured to execute the text and multimedia messaging software application to allow the first user to exchange the first tradable game object with the second tradable game object. See Watson, [0074], (If both users accept then messages are sent back and forth and the exchange occurs).  See also [0079], (databases updated to show exchange occurred).

With regard to Dependent Claim 30,
	As discussed with regard to Claim 21, Heron-Blayer-Watson teaches all of the limitations. Heron-Blayer-Watson further teaches wherein the processor is further configured to execute the text and multimedia messaging software application to provide the plurality of game objects including the first game object, for selection by the first user to be used during the trading game. See e.g., Watson, [0074], (user selects a specific card from a plurality that they wish to trade).

With regard to Claims 31-35 and 40,
	These claims are similar in scope to Claims 21-25 and 30 respectively and are rejected under a similar rationale.

Claims 27 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Heron in view of Blayer further in view of Watson further in view of Gopalakrishnan, U.S. Patent Application Publication #2006/0268007 published November 30, 2006
With regard to Dependent Claim 27,
	As discussed with regard to Claim 21, Heron-Blayer-Watson teaches all of the limitations. Heron-Blayer-Watson does not explicitly disclose that the first tradable game object is an avatar.
	Gopalakrishnan teaches that the first tradable game object is an avatar. See e.g., [0167], (users can trade avatars to others in the system.) The examiner notes Heron-Blayer-Watson previously cover "game objects" but also that applicant's concept of "game" is broad enough to cover the activities in Gopalakrishnan as well.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention having both Heron-Blayer-Watson and Gopalakrishnan before them to modify Heron-Blayer-Watson to also allow the trading of the avatars as taught by Gopalakrishnan. One would be motivated to do so to further expand the trading options of the users.

With regard to Claim 37,
	This claim is similar in scope to claim 27 and is rejected under a similar rationale.

Claims 29 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Heron in view of Blayer further in view of Watson further in view of Kamekawa, U.S. Patent Application Publication #2015/0038235, published February 5, 2015 (having U.S. filing date July 29, 2014 and foreign priority to July 30, 2013).
With regard to Dependent Claim 29,
	As discussed with regard to Claim 21, Heron-Blayer-Watson teaches all of the limitations. Heron-Blayer-Watson does not explicitly disclose that the trading game is a time-based game.
	Kamekawa teaches a similar device where games can be played within a messaging application wherein [a game] is a time-based game. See e.g., Figs. 19 and 20 and corresponding text, e.g., [0136-0137], (discussing time based game where users must enter something before time expiries).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention having both Heron-Blayer-Watson and Kamekawa before them to modify the games so that one of the plurality of games would be a time-based game. One would be motivated to do so to provide a sense of pressure and challenge for the user that comes with having a limited amount of time.

With regard to Claim 39,
	This claim is similar in scope to claim 29 and is rejected under a similar rationale.

Response to Arguments
Applicant’s amendments have overcome the previous objections and 35 U.S.C. 112(b) rejection.
The examiner has considered applicant’s arguments regarding the 103 rejection but respectfully disagrees that the rejection of Heron-Blayer-Watson has been overcome.  The rejection has been updated to clarify that the tradable game object aspect is fully taught by Watson. Thus, many of applicant’s arguments regarding the invitation in Heron are moot. Applicant has not provided any specific arguments regarding the Watson reference. The examiner notes that the new limitations added, specifically “while the first user is playing the selected trading game” are very broad, as the concept of “playing” a game is very subjective. As noted, the examiner is interpreting at least all actions done within the trading game application to be done "while playing the selected trading game."

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.   
US Patent No. 8,758,119 to Bendayan – Discusses asset transfers (tradable game objects) between interactive social games.

Examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and Figures may apply as well.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW ELL whose telephone number is (571)270-3264.  The examiner can normally be reached on 9-5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached at 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MATTHEW ELL/Primary Examiner, Art Unit 2145